
	
		II
		109th CONGRESS
		2d Session
		S. 3978
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide consumer protections for lost or stolen check
		  cards and debit cards similar to those provided with respect to credit cards,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Debit and Check Card Consumer
			 Protection Act of 2006.
		2.
			 FindingsCongress finds
			 that—
			(1)debit and check
			 card use has experienced double digit growth for longer than a decade, and more
			 than 80 percent of American consumer households now posses a debit or check
			 card;
			(2)between 2001 and
			 2003, consumers made 42,500,000,000 transactions with debit cards, eclipsing
			 credit card transactions by 2,300,000,000;
			(3)as of 2003, debit
			 cards accounted for 1/3 of all purchases in stores;
			(4)in addition to
			 the rise in debit and check card use, debit and check card fraud increasingly
			 challenges American consumers;
			(5)in 2005, debit
			 card and ATM fraud accounted for losses of $2,750,000,000;
			(6)despite that
			 growth, statutory debit and check card consumer liability protections remain
			 substandard, as compared to credit cards;
			(7)the debit and
			 check card industry has, in some instances, instituted liability protections
			 that often exceed the requirements set forth under the provisions of law;
			 and
			(8)the law should be
			 changed to ensure a continued level of liability protection.
			3.Cap on debit
			 card liabilitySection 909(a)
			 of the Electronic Funds Transfer Act (15 U.S.C. 1693g(a)) is amended—
			(1)by striking Notwithstanding the
			 foregoing and all that follows through whichever is
			 less.; and
			(2)by striking
			 meana and inserting means.
			4.Debit card error
			 resolutionSection 908(f) of
			 the Electronic Funds Transfer Act (15 U.S.C. 1693f(f)) is amended—
			(1)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
			(2)by inserting
			 after paragraph (5) the following:
				
					(6)a charge for
				goods or services not accepted by the consumer or the designee thereof, or not
				delivered to the consumer or the designee thereof, in accordance with the
				agreement made at the time of a
				transaction;
					.
			5.Consumer
			 rightsSection 908 of the
			 Electronic Funds Transfer Act (15 U.S.C. 1693f) is amended by adding at the end
			 the following:
			
				(g)Rights of
				consumers with respect to accepted cards
					(1)In
				generalSubject to the limitation contained in paragraph (2), the
				issuer of an accepted card to a consumer shall be subject to all claims (other
				than tort claims) and defenses arising out of any transaction in which the
				accepted card is used as a method of payment, if—
						(A)the consumer has
				made a good faith attempt to obtain satisfactory resolution of a disagreement
				or problem relative to the transaction from the person honoring the accepted
				card;
						(B)the amount of the
				initial transaction exceeds $50; and
						(C)the transaction
				was initiated by the consumer in the same State as the mailing address
				previously provided by the consumer, or within 100 miles from such address,
				except that the limitations set forth in subparagraphs (A) and (B) with respect
				to the right of a consumer to assert claims and defenses against the issuer of
				the card shall not be applicable to any transaction in which the person
				honoring the accepted card—
							(i)is the same
				person as the card issuer;
							(ii)is controlled by
				the card issuer;
							(iii)is under direct
				or indirect common control with the card issuer;
							(iv)is a franchised
				dealer in the products or services of the card issuer; or
							(v)has obtained the
				order for such transaction through a mail solicitation made by or participated
				in by the card issuer in which the cardholder is solicited to enter into such
				transaction by using the accepted card issued by the card issuer.
							(2)LimitationThe
				amount of claims or defenses asserted by the cardholder under this subsection
				may not exceed the amount paid by the cardholder with respect to the subject
				transaction at the time at which the cardholder first notifies the card issuer
				or the person honoring the accepted card of such claim or
				defense.
					.
		6.RegulationsNot later than 90 days after the date of
			 enactment of this Act, the Board of Governors of the Federal Reserve System
			 shall issue final regulations to carry out the amendments made by this Act,
			 which regulations shall be consistent, to the extent practicable, with
			 regulations issued to carry out similar provisions under the Truth in Lending
			 Act.
		
